
	
		II
		110th CONGRESS
		1st Session
		S. 1212
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2007
			Ms. Mikulski (for
			 herself, Ms. Stabenow,
			 Mr. Inouye, Ms.
			 Cantwell, and Mrs. Murray)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to permit direct payment under the Medicare program for clinical social
		  worker services provided to residents of skilled nursing
		  facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Clinical Social Work Medicare Equity
			 Act of 2007.
		2.Permitting direct
			 payment under the medicare program for clinical social worker services provided
			 to residents of skilled nursing facilities
			(a)In
			 generalSection
			 1888(e)(2)(A)(ii) of the Social
			 Security Act (42 U.S.C.
			 1395yy(e)(2)(A)(ii)) is amended by inserting clinical
			 social worker services, after qualified psychologist
			 services,.
			(b)Conforming
			 amendmentSection 1861(hh)(2)
			 of the Social Security Act (42 U.S.C. 1395x(hh)(2)) is
			 amended by striking and other than services furnished to an inpatient of
			 a skilled nursing facility which the facility is required to provide as a
			 requirement for participation.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to items and services furnished on or after the date
			 that regulations relating to payment for physicians’ services for calendar year
			 2008 take effect, but in no case later than the first day of the third month
			 beginning after the date of the enactment of this Act.
			
